                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION

N.J., by his next friend,        )
      KELLY JACOB,               )
                                 )
      Plaintiff,                 )                CIVIL ACTION FILE NO.
                                 )
v.                               )                20-CV-227
                                 )
DAVID SONNABEND, individually )
And in his official capacity as  )
Associate Principal of Shattuck  )
Middle School,                   )
         Defendant.              )
                                 )
A.L., by his next friend,        )
       TARA LLOYD,               )              CIVIL ACTION FILE NO.
       Plaintiff,                )              20-CV-276
                                 )
v.                               )
                                 )
BETH KAMINSKI, individually      )
And in her official capacity as  )
Principal of Kettle Moraine High )
School,                          )
       Defendant.                )

                            PLAINTIFFS’ NOTICE OF APPEAL

    Please take notice that Plaintiffs N.J. and A.L., by their next friends, Kelly

Jacob and Tara Lloyd, respectively, appeal to the United States Court of Appeals


                                          −1−




        Case 2:20-cv-00276-WCG Filed 05/21/21 Page 1 of 2 Document 23
for the Seventh Circuit from the Decision and Order [Doc. 53] and Judgment [Doc.

54] entered in this case on May 3, 2021.

    Dated May 21, 2021



                                       JOHN R. MONROE,
                                            /s/ John R. Monroe
                                      John R. Monroe
                                       John Monroe Law, P.C.
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       Telephone: (678) 362-7650
                                       jrm@johnmonroelaw.com
                                       State bar # 01021542

                                       ATTORNEYS FOR PLAINTIFFS




                                           −2−




        Case 2:20-cv-00276-WCG Filed 05/21/21 Page 2 of 2 Document 23
